Case 20-11958-LMI Doc15 Filed 03/30/20 Page1lof5

United States Bankruptcy Court
Southern District of Florida

 

 

 

 

Inre _ Carlos R Feijoo Neyra Case No. 20-11958
Debtor(s) Chapter 7
DECLARATION REGARDING PAYMENT ADVICES

Debtor:

a Copies of all payment advices, pay stubs or other evidence of payment received by the debtor from any employer within 60
days prior to the filing of the bankruptcy petition are attached. (Note: If you worked some, but not all of the 60 days prior,
attach copies of any and all received and provide explanation that you didn't work the full 60 days.

)

Oo Copies of all payment advices are not attached because the debtor had no income from any employer during the 60 days
prior to filing the bankruptcy petition.

O Copies of all payment advices are not attached because the debtor:

Oo receives disability payments
O is unemployed and does not receive unemployment compensation
Oo receives Social Security payments
oO receives a pension
O does not work outside the home
Oo is self employed and does not receive payment advices
O None of the statements above apply, however, the debtor is unable to timely provide some or all copies of payment advices or

other evidence of payment received
Explain:

Joint Debtor (if applicable):

Oo

Copies of payment advices, pay stubs or other evidence of payment received by the joint debtor from any employer within 60
days prior to the filing of the bankruptcy petition are attached. (Note: If you worked some, but not all of the 60 days prior,
attach copies of any and all received and provide explanation that you didn't work the full 60 days.

)

Copies of payment advices are not attached because the joint debtor had no income from any employer during the 60 days
prior to filing the bankruptcy petition.

Copies of payment advices are not attached because the joint debtor:
receives disability payments

is unemployed and does not receive unemployment compensation
receives Social Security payments

receives a pension

does not work outside the home

is self employed and does not receive payment advices

Oooooo

None of the statements above apply, however, the joint debtor is unable to timely provide some or all copies of payment
advices or other evidence of payment received
Explain:

LF-10 (rev. 12/01/09) Page 1 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-11958-LMI Doc15 Filed 03/30/20 Page 2of5

NOTE: When submitting copies of evidence of payment such as pay stubs or payment advices, it is your responsibility to redact

(blackout) any social security numbers, names of minor children, dates of birth or financial account numbers before attaching for
filing with the court. See Local Rule 5005-1(A)(2).

/s/ Carlos R Feijoo Neyra Date: March 30, 2020
Carlos R Feijoo Neyra

Signature of Attorney or Debtor

 

LF-10 (rev. 12/01/09) Page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-11958-LMI Doc15 Filed 03/30/20 Page 3of5

 

 

 

 

 

 

 

 

00837
Company Code Loc/Dept Number Page :
KQ/KRO 24903019 01/ 5367388 4 of | Earnings Statement
Dade County Electrical Contractors LLC °
775 W 70Th PI Period Starting: 01/16/2020
Hialeah, FL 33074 Period Ending: 01/22/2020
Pay Date: 01/24/2020
Taxable Marital Status: Single
Exemptions/Allowances: Tax Override: Carlos R Feijoo
Federak 2 Federal:
State: a State: 4241 NW 172 Dr
Local: ~ 0 Local: ti i .
Social Security Number: XXX-XX-XXXK Miami Gardens, FL 33055-4434
BRIS a ANE OUrs/units this period year to date Other Benefits and
Reguiar 18.0000 40.00 720.00 2880.00 Information ; this period year to date
Overtime 27.0000 8.00 216.00 324.00 Total Hours Worked 48.00 172.00
Gross Pay $936.00 $3,204.00
, Deposits
Statutory Deducti this period lod ascountinumber 00000 ansivVABA | amount
mlatutory Veductions = this period == year to date XXXXXXGHIS KXXXKKKKX 784.49
Federal Income -79.91 255.76 | ; / ee /
ve Secial Security , oscars a SB FES Se rea A Rh . aecce a
Medicare -13.57 46.46
Net Pay $784.49
3
a
g
a
3
x
S
x
Loa

 

G1998. 2006. ADP, Lis

Your federal taxable wages this period are $936.00

Ly
i
ig
=
tc
i
ben}
v

 
 

 

 
  
 

   

 
   
  

778 W 70TH Pl

“pads County Electrical Contractors LLC
Hialeah, FL33014.°

Pay Date: 01/24 /2020.

  

 
 

  

Deposited to the account cee .ACCOUNL number.. . transiv/ABA amount
Checking DireciDeposit % 2 XXXXXX6838 XXXXXXXXX 784.49

   
      

   

Carlos R Feijoo
4241 NW 172 Dr
Miami Gardens, FL 33055-4434

 

    
 

 

 

HSS OFUGHIAL-GUCUMENT HAS AN 4 HOLD AT Atl AMGLE TO Vie WHEN CHECMING THE: SNOGHUE ME I
Case 20-11958-LMI Doc15_ Filed 03/30/20 Page 4 of5

 

 

 

 

 

 

 

 

 

 

00622
Company Code —_—Loc/Dept Number Page j
KQ/KRO 24903019 04/ 5350035 f of 1 Earnings Statement
Dade County Electrical Contractors LLC *
775 W 70Th Pl Period Starting: 01/09/2020
Hialeah, FL 33014 Period Ending: 01/18/2020
Pay Date: 01/4 7/2020
Taxable Marital Status: Single
Exemptions/Alowances: Tax Override: ii
Federal: 2 Federal: Carlos R Feijoo
State: 0 State: 4241 NW 172 Dr
Loca: 0 Local: Miami Gardens, F
Social Security Number: XXX-KX-XXXX a Garde Ss; L 33055-4434
Earnings tate hours/units this period Other Benefits and
Reguiar 18.0000 40.00 720.00 00 information this period year to date
Overtime 27.0000 4.00 108.00 108,00 Total Hours Worked 44,00 124.00
— fay ve . hs nn “5828.00 $2,268.00
sav Deposits
Statutory Deducti hi tod a account number transiVABA amount
latutory Deductions this perio: year to date XXXXXXEBIB XXX 697.70
Federal Income ~66.95 175.85
__ Social Security ham cor vn 90.34 140,620 . . _ ws en
Medicare +12,.01 32.89
Net Pay $697.70
3
2
a
Q
3
Cc
g
S
«
2
a
4
a
a
<=
ried
a
x
3
&
@
ka
ia
memenae ig
— Your federal taxable wages this period are $828.00 e
— is
e
v

 
 
 
  

 

         

Dade County Electrical Contractors LLC
TISWTOTHPL
> Hialeah. FLS30140°

 

Pay Date: 01/17/2020)

 
 

=

    
  

 

    

Deposited to the account
Checking DirectDeposil

     
 

   

account numbe transi/ABA amount
© XXXKXKESIS- XXXXXXKXX 697.70

 
       

Carlos R Feijoo
4241 NW 172 Dr
Miami Gardens, FL 33055-4434

 
     
 

 

BOTHER OMIGNIALOUCUMENTHAD ALLTEL vSTEMuges cucu ood: BB Holo at AULANGLES POCHEW WHEN CHECIUNG THE SNoUneE Mein wy
Eamings

Regular

 

Case 20-11958-LMI Doc 15

00779

CompanyCode —_ Loc/Dept Number Page
KQ/ KRO 24903019 01/ 5330141 1 of 1
Dade County Electrical Contractors LLC

775 W 70Th PI

Hialeah, FL 33014

Taxable Matital Status: Single

Exemptions/Allowances: Tax Override:
Federal: 2 Federal:
State: 8 State:
Local: 0 Local:

Social Security Number: XXX-XX-KXXX

 

 

 

 

Filed 03/30/20 Page 5of5

Earnings Statement

Period Starting: 01/02/2020
Period Ending: 01/08/2020
Pay Date: 01/10/2020

Carlos R Feijoo
4241 NW 172 Dr
Miami Gardens, FL 33055-4434

 

cee ee £Bte hours/units _ __this period ___ year to date Other Benefits and
18.0000 40.00 720.00 1440.00 Information ibis period. year to date
Total Hours Worked 40.00 80.00
Gross Pay $720,00 $1,440.00
. . . Deposits
Statutory Deductions this period year to date account number transivABA amount
Federal Income ~54.45 108.90 XXXXXX689S XKXXKKXXX 610.47
Social Security ~44.64 89.28
Medicare -10.44 20.88 .
Net Pay $610.47

 

Your federal taxable wages this period are $720.00

 

 

     

ae Yarie f OOGU te

 

 

 

ieak

% See aos

 

RUPE ELGry  «

CQCOHEY SHEA MUSE SHAN

‘Dada County Electrical Contractors LLC:
775 W 70Th PI poe
Hialeah, FL:33014

Oeposited to the account
Checking DirectDaposit

 

Carlos R Feijoo
4241 NW 172 Dr
Miami Gardens, FL 33055-4434

 

 

Pay Date: 01/10/2020 oe

 
 
  

 

ransiv/ABA
XXXXXXXXX

 
 

 

@l898, 2006. ADP, LLC All Rights Resarvad.

2

  

   

 

By

TRE GREGUIS

 

AL OUGUIAENT PLAS AS ASTER ak dh

HOLO AT ASbANGLE 1G VIEW WHEN GE

 

TEGYUING Trl EMVOMSEMENT
